Citation Nr: 0011817	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-13 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 19, 1966 to 
November 18, 1966.

This appeal arises from a rating decision in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied service connection 
for the cause of the veteran's death.  This rating decision 
also denied entitlement to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35.  However, the appellant did not 
file a notice of disagreement on this issue and it was not 
addressed in the substantive appeal.  Therefore, it is not on 
appeal.


FINDINGS OF FACT

1.  The veteran died in May 1997, many years after discharge 
from service, of atherosclerotic cardiovascular disease.

2.  The appellant has not presented competent medical 
evidence showing that the fatal cardiovascular disorder 
either developed during service or was in any manner related 
to the veteran's service.

3.  At the time of death, service connection had not been 
granted for any disability.

4.  The veteran's paroxysmal atrial tachycardia and sinus 
tachycardia existed prior to service and did not undergo 
increase in severity during service. 

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The death certificate discloses that the veteran died in May 
1997 of atherosclerotic cardiovascular disease.

On the examination prior to service in October 1965, the 
veteran complained of a fast heart beat.  A history of 
occasional palpitations was noted.  The veteran's heart and 
vascular systems were clinically normal.  

A report of W. K. Eichelberger, M. D., dated August 26, 1966, 
discloses the veteran had been treated at intervals since 
1961 for paroxysmal tachycardia.  The heart rate had been 124 
per minute at times. 

On October 1, 1966, the veteran was seen with multiple 
complaints including a fast heart palpation.  He stated that 
he had to go to clinics due to heart palpitations.  The 
examiner indicated this condition existed prior to service.  
The veteran also reported a past history of episodes of 
paroxysmal atrial tachycardia (PAT).  On examination, his 
heart rate was 120 per minute.  The pertinent clinical 
impression was PAT by history.  An electrocardiogram was 
interpreted as probably abnormal EKG secondary to sinus 
tachycardia.  The examiner could not exclude PAT.  

On October 3, 1966, the veteran underwent an EKG after he 
complained of chest pain.  Sinus tachycardia and a somewhat 
vertical heart position were noted.  Otherwise, the EKG was 
within normal limits.  On October 5, his blood pressure was 
120/80 and his pulse was 80.  On October 6, his pulse was 96.  
Similar findings were reported on an EKG that day.  The 
following day, he continued to have tachycardia of 108.  He 
was described as anxious and he expressed a desire to 
separate from the army.

A Medical Board Report discloses that the veteran was 
hospitalized with an acute attack of shortness of breath and 
pain in the anterior of the chest.  He stated that he had had 
recurrent bouts of paroxysmal atrial tachycardia since 1960 
which were usually precipitated by strenuous exercise or 
increased anxiety.  Apparently, the attacks of PAT had never 
been documented on EKG.  He stated that he had numerous 
letters from various physicians stating that he had been 
treated for PAT in the past but apparently these letters had 
been incorporated into his initial health record and were not 
available at this time.  He remembered that his pulse rate 
was recorded as 124.  He was very upset by having to leave 
his wife and was quite anxious about being in the service.  
He did not think he had the physical capabilities of 
completing basic training.  

On physical examination the veteran's pulse was 108 and his 
blood pressure was 120/80.  He was rather anxious and short 
of breath.  The remainder of the physical examination was 
within normal limits.  Laboratory data showed that the 
cardiac series was within normal limits.  An EKG revealed a 
persistent sinus tachycardia at rates varying from 100 to 128 
per minute.  During hospitalization, he remained quite 
anxious and was found to have a consistently rapid pulse rate 
varying from 100 to 120 per minute although sleeping pulses 
were recorded as 80 per minute.  The diagnoses were 
tachycardia, atrial paroxysmal, by history, and tachycardia, 
sinus, persistent, etiology unknown.  

The Medical Board noted that according to Army Regulations, a 
history of paroxysmal atrial tachycardia and /or persistent 
tachycardia of unknown cause were grounds for erroneous 
induction and existing prior to service proceedings.  Medical 
Board Proceeding in November 1966 recommended that the 
veteran be separated from service for erroneous induction.  
The PAT and persistent sinus tachycardia were both found to 
have existed prior to service and neither was found to have 
been aggravated by service.  Atherosclerotic heart disease 
was not noted at any time during service.

In a statement received in July 1979, J. E. Holoubek, M. D. 
reported that the veteran had a history of paroxysmal 
auricular tachycardia.  His blood pressure was 140/80 and an 
EKG and hemogram were normal.  An x-ray of the chest was 
normal.  Dr. Holoubek stated the veteran did have paroxysmal 
tachycardia and placed him on Valium and Quinidex.  He 
thought this would handle the PAT if the veteran stopped 
smoking.

The veteran had a period of hospitalization in July 1979.  He 
was admitted with complaints of chest pain, shortness of 
breath and his heart "running away".  His blood pressure 
was 90/78.  His pulse was TFC.  Rales were noted in the 
lungs.  The discharge diagnosis was paroxysmal auricular 
tachycardia.

Legal Analysis

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for veteran's claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown. 

In order to present a well-grounded claim, then, the 
appellant must come forward with evidence that provides more 
than a purely speculative basis to support a determination 
that a disability of service origin caused or contributed 
substantially to cause the veteran's death, and it must be 
capable of substantiation.  

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (1999).  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of a preexisting condition but will be 
considered together with all other material evidence in 
determinations of inception.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

Concerning claims for service connection based on 
aggravation, the Court has held that the presumption of 
soundness at entrance to service "only attaches where there 
has been an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  The Court has emphasized that, once the 
presumption of soundness has attached, clear and unmistakable 
evidence is needed to rebut it.  Vanerson v. West, 12 Vet. 
App. 254, 258-59 (1999).

The appellant has contended that the veteran's preexisting 
heart disorder was aggravated during service.  The record 
shows that he was discharged from service after approximately 
two months because of PAT and persistent sinus tachycardia.  
Although his heart was evaluated as normal on the 
preinduction examination, there is clear and unmistakable 
evidence that these disorders existed prior to service.  
Namely, Dr. Eichelberger reported pre- service treatment for 
paroxysmal tachycardia, and, in addition, the Medical Board 
concluded that both PAT and persistent sinus tachycardia 
existed prior to service.  The Medical Board also concluded 
that neither PAT nor persistent sinus tachycardia was 
aggravated in service.  There is no medical evidence to the 
contrary.  

More importantly, the medical evidence shows that veteran 
died as a result of atherosclerotic heart disease, first 
shown many years after service.  There is no medical opinion 
linking the fatal atherosclerotic heard disease to service, 
to include the arrhythmias for which he was discharged from 
the service.  In the absence of any competent medical 
evidence linking the arteriosclerotic disease to service, 
this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of any evidence to 
make this claim plausible.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

